Title: From James Madison to John G. Jackson, 17 May 1812
From: Madison, James
To: Jackson, John G.


My Dear Sir
Washington May 17. 1812
Your favor of Mar. 30. came safe tho’ rather slowly to hand. It is much to be regretted that in the military appts. any errors shd. be committed, which may damp the spirits of those who feeling most the wrongs of their Country would be most ardent in avenging them. The course adopted was, in a general view, mo⟨st⟩ likely to avoid the errors incident to casual & irresponsible recommendations. It was indeed the only one practicable on such an emergency, and in the extent given to appointments. It was however carried into execution in a manner, not precisely contemplated, and devolved too decisive an influence on the result into the hands of the respective members of Congs. Your remark⟨s⟩ on the incurable spirit of opposition to the will of the Majority is far from being restricted to particular spots of our Country. It seems to have gained strength, in the Eastern States under circumstances which ought to have extinguished ⟨it,⟩ and to be indulged in ways, which mark a readiness to sacrifice every duty of the Citizen, to the fury of the partizan. I am glad to find however, that the patriotic spirit contrasted with it, seems to rise with the occasion, and I trust will carry us triumphantly thro’ our difficulties. We remain without the definitive information so long expected from France. The latest from England, as you will gather from the Newspapers, denotes more & more, the profligate character of the Administration, and a wicked obstinacy that ⟨n⟩othing will controul, unless it be some disastrous events without or some actual or threatened convulsions within. Accept my affectionate respects
J. Madison
